Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 1/5/2022.
Claims 1-20 are pending. Claims 1-3, 6-7, 9-12, 14-15, and 17-19 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura et al. US 2017/0077089 A1 (Ogura).

    PNG
    media_image1.png
    606
    898
    media_image1.png
    Greyscale

In re claim 1, Ogura discloses (e.g. FIG. 8A) a semiconductor device, comprising: 
a semiconductor part including a first semiconductor layer 21 of a first conductivity (n) type, a second semiconductor layer 30 of a second conductivity (p) type, and a third semiconductor layer 31 of the second conductivity (p) type (¶ 78); 
a first electrode 10 provided on a back surface of the semiconductor part; 
a second electrode 11,16 provided on a front surface of the semiconductor part, 
a third electrode 12 (leftmost one in FIG. 8A) provided between the first and second electrodes 10,11, the semiconductor part having a first trench at the front surface side, the third electrode (leftmost 12) being provided in the first trench, and
a fourth electrode (rightmost one in FIG. 8A) provided between the first and second electrodes 10,11, the fourth electrode being provided next to the third electrode (no proximity specified for “next to”, the leftmost electrode 12 is considered “next to” the rightmost 13 with intervening elements), the semiconductor part having a second trench at the front surface side, the fourth electrode (rightmost 12) being provided in the second trench,

the second semiconductor layer 30 being provided between the first semiconductor layer 21 and the second electrode 11,16, 
the third semiconductor layer 31 being provided between the second semiconductor layer 30 and the second electrode 11,16, the third semiconductor layer 31 including a second conductivity (p) type impurity with a higher concentration (p+) than a concentration of a second conductivity (p) type impurity in the second semiconductor layer 30 (¶ 79, FIG. 8B), 
the second electrode 11,16 including a plurality of buried contact portions 16 and a surface contact portion 11, the buried contact portions 16 arranged in line (laterally) between the third and fourth electrodes (16 are laterally in line between a leftmost 12 and rightmost 12 in FIG. 8A), the buried contact portions extending into the second semiconductor layer 30 from the front surface of the semiconductor part, the buried contact portions 16 contacting the second semiconductor layer 30, the surface contact portion 11 contacting the third semiconductor layer 31 at the front surface of the semiconductor part.

In re claim 2, Ogura discloses (e.g. FIG. 8A) wherein the buried contact portions are is connected to the second semiconductor layer 30 with a first potential barrier to second conductivity type carriers injected from the buried contact portion into the second semiconductor layer 30, and the first potential barrier is higher than a second potential barrier to second conductivity type carriers injected from the surface contact portion 11 into the third semiconductor layer 31. The first potential barrier between the p-type layer 30 and the metal 16 is higher than the second potential barrier between the p+ layer 31 and the metal 11 because the more heavily doped p+ region 31 lowers the potential barrier.



In re claim 4, Ogura discloses (e.g. FIG. 8A) wherein the third semiconductor layer 31 is provided between two mutually-adjacent buried contact portions 16 of the buried contact portions 16.

In re claim 5, Ogura discloses (e.g. FIG. 8A) wherein the plurality of buried contact portions 16 extends through the third semiconductor layer 31 into the second semiconductor layer 30.

In re claim 8, Ogura discloses (e.g. FIG. 8A) wherein the semiconductor part further includes a fourth semiconductor layer 22 of the first conductivity (n) type, the fourth semiconductor layer 22 being provided between the first semiconductor layer 21 and the first electrode 10, the fourth semiconductor layer 22 including a first conductivity (n) type impurity with a higher concentration (n+) than a concentration (n-) of a first conductivity type impurity in the first semiconductor layer 21 (¶ 23).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla et al. US 2009/0065814 A1 (Bhalla) in view of Nakada et al. CN 102044565 A1 (Nakada).

    PNG
    media_image2.png
    393
    830
    media_image2.png
    Greyscale

In re claim 1, Bhalla discloses (e.g. FIGs. 1A-1F) a semiconductor device, comprising: 
a semiconductor part including a first semiconductor layer 104 of a first conductivity (N) type, a second semiconductor layer 140a-d of a second conductivity (P) type (p-type body, ¶ 14), and a third semiconductor layer 170a-d (FIGs. 1C, 1F) of the second conductivity (P) type (¶ 20); 
a first electrode (back metal, not shown, ¶ 38) provided on a back surface of the semiconductor part; 
a second electrode 172b provided on a front surface of the semiconductor part, 

a fourth electrode 135 provided between the first and second electrodes (between back metal and 172b), the fourth electrode 135 being provided next to the third electrode 133, the semiconductor part having a second trench 115 at the front surface side, the fourth electrode 135 being provided in the second trench 115,
the first semiconductor layer 104 extending between the first (back metal) and second 172b electrodes, 
the second semiconductor layer 140a-d being provided between the first semiconductor layer 104 and the second electrode 172b (FIG. 1F), 
the third semiconductor layer 170a-d (FIGs. 1C, 1F) being provided between the second semiconductor layer 140a-d and the second electrode 172b, the third semiconductor layer 170a-d including a second conductivity (P) type impurity with a higher concentration (P+ type, ¶ 20) than a concentration of a second conductivity (P) type impurity in the second semiconductor layer 140a-d (p-type body, ¶ 14), 
the second electrode 172b including a plurality of buried contact portions (portions in openings 119a-b) and a surface contact portion (see FIG. 1F), the buried contact portions portion being arranged between the third and fourth electrodes 133,135, the buried contact portions (FIG. 1F) extending into the second semiconductor layer 140a-d from the front surface of the semiconductor part, the buried contact portions contacting the second semiconductor layer 140a-d (bottom extension of electrode contacting p-type body region, see FIG. 1F), the surface contact portion contacting the third semiconductor layer 170a-d at the front surface of the semiconductor part (upper portion of 172b in trench 112a-b contacts the P+ region 170a-d at the front surface).
in line between the third and fourth electrodes 133,135. 
However, Nakada teaches DMOS (e.g. FIGs. 1, 4) comprising a plurality of buried contact portions 8 arranged in line between two adjacent trench gates GTs. Nakada teaches when the buried contact portions 8 are formed into plural islands (FIG. 4) instead of a continuous strip (FIG. 2), the channel density of the device can be increased due to increased L2; as such, low on-resistance can be achieved even with reduced cell pitch (¶ 63, see FIG. 3 & 5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Bhalla’s DMOS by arranging the buried contact portions in plural openings 119a-b that are arranged as islands in line between adjacent trench gate electrodes 133,135 so as to reduce on-resistance and allow further miniaturization of the device as taught by Nakada. 

In re claim 2, Bhalla discloses (e.g. FIG. 1A-1F) wherein the buried contact portions (portions in 119a-b) are connected to the second semiconductor layer 140a-d (p-type body) with a first potential barrier to second conductivity type carriers injected from the buried contact portion into the second semiconductor layer 140a-d, and the first potential barrier is higher than a second potential barrier to second conductivity type carriers injected from the surface contact portion into the third semiconductor layer 170a-d. The first potential barrier between the p-type body and the metal 172b is higher than the second potential barrier between the P+ region and the metal 172b because the more heavily doped P+ region lowers the potential barrier at the junction with the metal 172b.



In re claim 4, Bhalla discloses (e.g. see FIG. 1F above) wherein the third semiconductor layer 170a-d (P+ region) is provided between two mutually-adjacent buried contact portions of the buried contact portions.

In re claim 5, Bhalla discloses (e.g. see FIG. 1F above) wherein the plurality of buried contact portions extends through the third semiconductor layer 170a-d (P+ region) into the second semiconductor layer 140a-d (p body).

In re claim 7, Bhalla discloses (e.g. see FIG. 1F above) wherein the buried contact portions each include first (lower) and second (upper) positions arranged in a first direction from the first electrode (back metal, now shown, ¶ 38) toward the second electrode 172b, the first position (lower portion) being provided between the second position (upper portion) and the first electrode (back metal); and the buried contact portions each have a first width at the first position (lower narrower portion) and a second width at the second position (upper wider portion), the first and second widths being defined in the second direction (lateral direction in FIG. 1F) along the front surface of the semiconductor part, the first width (narrower lower portion) being less than the second width (wider upper portion).

In re claim 8, Bhalla discloses (e.g. FIGs. 1A, 1F) wherein the semiconductor part further includes a fourth semiconductor layer 103 (N+) of the first conductivity (N) type, the fourth semiconductor layer 103 being provided between the first semiconductor layer 104 and the first electrode (back metal, not shown, ¶ 38), the fourth semiconductor layer 103 including a first conductivity type impurity with a higher concentration (N+) than a concentration (N-) of a first conductivity type impurity in the first semiconductor layer 104 (¶ 15).


Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. US 2015/0214355 A1 (Nakano) in view of Nakada et al. CN 102044565 A1 (Nakada).

    PNG
    media_image3.png
    626
    898
    media_image3.png
    Greyscale

In re claim 9, Nakano discloses (e.g. FIG. 7) a semiconductor device, comprising: 
a semiconductor part 43 including a first semiconductor layer 53 of a first conductivity type (n-) and a second semiconductor layer 56 of a second conductivity type (p); 

a second electrode 58,59 provided on a front surface of the semiconductor part, 
a third electrode 61 (left) provided between the first and second electrodes 65,58, the semiconductor part having a first trench 44 at the front surface side, the third electrode 61 being provided in the first trench 44, and
a fourth electrode 61 (right) provided between the first and second electrodes 65,58, the fourth electrode 61 (right) being provided next to the third electrode 61 (left), the semiconductor part having a second trench 44 at the front surface side, the fourth electrode 61 being provided in the second trench 44,
the first semiconductor layer 53 extending between the first and second electrodes, 
the second semiconductor layer 56 being provided between the first semiconductor layer 53 and the second electrode 58,59, 
the second electrode 58,59 including a plurality of first metal portions 59 (may also include 58 in lower portion of trench 46) and a second metal portion 58 (include at least portion of 58 above 59), the first metal portions 59 (or lower portion of 58) being arranged between the third and fourth electrodes 61, the first metal portions 59 (or lower portion of 58) extending into the second semiconductor layer 56 from the front surface of the semiconductor part, the first metal portions 59 (or lower portion of 58) contacting the second semiconductor layer 56, the second metal portion 58 (portion above 59) contacting the second semiconductor layer 56 at the front surface of the semiconductor part (58 contacting upper portion of 56), wherein 
the first metal portions 59 (or additionally includes lower portion of 58) each include a first metal 59 (¶ 109), and the second metal portion 58 (portion above 59) includes a second metal 58 (¶ 113) different from the first metal.
Nakano discloses the power DMOS comprises a plurality of buried contact portions 58,59 arranged between the trench gate electrodes 61, but does not explicitly teach the buried contact portions 58,59 are being arranged in line between the third and fourth electrodes 61. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Nakano’s DMOS having a cellular layout as taught by Nakada with buried contact portions in plural openings 119a-b that are arranged as islands in line between adjacent stripes of trench gate electrodes 61 so as to reduce on-resistance and allow further miniaturization of the device as taught by Nakada. 

In re claim 10, Nakano discloses (e.g. FIG. 7) wherein the first metal portions 59 are connected to the second semiconductor layer 56 with a first potential barrier to second conductivity type carriers injected from the first metal portions 59 into the second semiconductor layer 56, and the first potential barrier is higher than a second potential barrier to second conductivity type carriers injected from the second metal portion 58 (portion above 59) into the second semiconductor layer 56 (¶ 107).

    PNG
    media_image4.png
    626
    898
    media_image4.png
    Greyscale

In re claim 11, Nakano discloses (e.g. FIG. 7) wherein the first metal portions 59 each include first (lower portion of 59 at trench bottom 46) and second (upper portion of 59 at trench side 47) positions arranged in a first direction from the first electrode 65 toward the second electrode 58,59, the first position (wider lower portion of 59) being provided between the second position (narrower upper portion of 59) and the first electrode 65; and the first metal portions 59 each have a first width at the first position (wider lower portion of 59) and a second width at the second position (narrower upper portion of 59), the first and second widths being defined in the second direction along the front surface of the semiconductor part, the first width (wider lower portion of 59) being greater than the second width (narrower upper portion of 59).

    PNG
    media_image5.png
    481
    838
    media_image5.png
    Greyscale

In re claim 12, Nakano discloses (e.g. FIG. 16) wherein the first metal portions (include 162 and lower portion of 58 surrounded by 162) each include first (lower portion of 162+59 at trench bottom 124) and second (upper portion of 162+59 at trench side 122) positions arranged in a first direction from the first electrode 65 toward the second electrode 58,162, the first position (narrower lower portion of 58+162) being provided between the second position (wider upper portion of 58+162) and the first electrode 65; and the first metal portions 58+162 (in lower half of trench 122) each have a first width at the first position (narrower lower portion of 58+162) and a second width at the second position (wider upper portion of 58+162), the first and second widths being defined in the second direction along the front surface of the semiconductor part, the first width (narrower lower portion of 58+162) being less than the second width (wider upper portion of 58+162).

In re claim 13, Nakano discloses (e.g. FIG. 4) wherein the semiconductor part further includes a fourth semiconductor layer 42 of the first conductivity type (n+), the fourth semiconductor layer 42 being provided between the first semiconductor layer 53 and the first electrode 58,59, the fourth semiconductor layer 42 including a first conductivity type impurity .


Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werber et al. US 2015/0228723 A1 (Werber) in view of Nakada et al. CN 102044565 A1 (Nakada).

    PNG
    media_image6.png
    465
    725
    media_image6.png
    Greyscale

In re claim 14, Werber discloses (e.g. FIGs. 5A-5F) a semiconductor device, comprising: 
a semiconductor part 100 including a first semiconductor layer 121 of a first conductivity type (n-) and a second semiconductor layer 115,116,118,119 of a second conductivity type (p); 
a first electrode 320 provided on a back surface of the semiconductor part; 
a second electrode 106,107 provided on a front surface of the semiconductor part, the second electrode 106,107 including a plurality of buried contact portions (portions of 107 in trench 302) extending into the second semiconductor layer 115,116,118,119 from the front surface of the semiconductor part, the buried contact portions (portions of 107 in trench 302) contacting the second semiconductor layer 115,116,118,119; 

a fourth electrode 210 provided between the first and second electrodes 107,320, the fourth electrode 210 being provided next to the third electrode 210, the semiconductor part having a second trench at the front surface side, the fourth electrode 210 being provided in the second trench 115; and
an alloy layer 106 (¶ 29) selectively provided between each of the buried contact portions (portions of 107 in trench 302) and the second semiconductor layer 115,116,118,119, the buried contact portions (portions of 107 in trench 302) each including a portion contacting the alloy layer 106, 
the first semiconductor layer 121 extending between the first 320 and second 106,107 electrodes, 
the second semiconductor layer 115,116,118,119 being provided between the first semiconductor layer 121 and the second electrode 106,107, 
the alloy layer 106 being provided between the buried contact portions (portions of 107 in trench 302) and the first electrode 320.
Werber discloses the power transistor comprises a plurality of buried contact portions 107 in contact trenches 302, but does not explicitly teach the buried contact portions 107 are being arranged in line between the third and fourth electrodes 210. 
However, Nakada teaches transistor (e.g. FIGs. 1, 4) comprising a plurality of buried contact portions 8 arranged in line between two adjacent stripe shaped trench gates GTs. Nakada teaches when the buried contact portions 8 are formed into plural islands (FIG. 4) instead of a continuous strip (FIG. 2), the channel density of the device can be increased due to increased L2; as such, low on-resistance can be achieved even with reduced cell pitch (¶ 63, see FIG. 3 & 5). 


In re claim 15, Werber discloses (e.g. FIG. 5D, 5F) wherein the buried contact portions (portions of 107 in trench 302) each include another portion contacting the second semiconductor layer 115 with a first potential barrier to second conductivity type carriers injected into the second semiconductor layer, and the first potential barrier is higher than a second potential barrier to second conductivity type carriers injected from the buried contact portions (portions of 107 in trench 302) into the second semiconductor layer via the alloy layer 106’,106’’. High contact resistance caused by Schottky barrier formed by metal 107a is reduced with metal silicide 106 (¶ 29). Therefore, the potential barrier between 107a and 115 is higher than potential barrier between 106’,106’’ and 115.

In re claim 16, Werber discloses (e.g. FIGs. 5A-5F) wherein the semiconductor part 100 includes silicon (¶ 23), and the alloy layer includes silicide 106 (¶ 29).

In re claim 17, Werber discloses (e.g. FIGs. 5C,5E) wherein the buried contact portions 302 each include first 106 and second 107 positions arranged in a first direction from the first electrode 320 toward the second electrode 106,107, the first position 106 being provided between the second position 107 and the first electrode 320; and the buried contact portions 302 each have a first width at the first position 106 and a second width at the second position 107, the first and second widths being defined in the second direction along the front surface of 

In re claim 18, Werber discloses (e.g. FIG. 5D) wherein the buried contact portions 302 each include first 106’ and second 107 positions arranged in a first direction from the first electrode 320 toward the second electrode 106’,107, the first position 106’ being provided between the second position 107 and the first electrode 320; and the buried contact portions 302 each have a first width at the first position 106’ and a second width at the second position 107, the first and second widths being defined in the second direction along the front surface of the semiconductor part, the first width (of 106’, see FIG. 5D) being less than the second width (of 107). 

In re claim 19, Werber discloses (e.g. FIGs. 5A-5F) the third and fourth electrodes 210 are each electrically insulated from the semiconductor part by a first insulating film 205.

In re claim 20, Werber discloses (e.g. FIGs. 5A-5F) wherein the semiconductor part 100 further includes a fourth semiconductor layer 128,130a,130b of the first conductivity type (n+), the fourth semiconductor layer 128,130a,130b being provided between the first semiconductor layer 121 and the first electrode 320, the fourth semiconductor layer 128,130a,130b including a first conductivity type impurity with a higher concentration (n+) than a concentration of a first conductivity type impurity in the first semiconductor layer 121 (n-). ¶ 49,51,52


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bhalla and Nakada as applied to claim 1 above, and further in view of Son et al. US 2012/0025283 A1 (Son).
In re claim 6, Bhalla discloses (see FIG. 1F above) wherein the buried contact portions each include first (lower) and second (upper) positions arranged in a first direction from the first electrode (back metal, now shown, ¶ 38) toward the second electrode 172b, the first position (lower portion) being provided between the second position (upper portion) and the first electrode (back metal); and the buried contact portions each have a first width at the first position (lower narrower portion) and a second width at the second position (upper wider portion), the first and second widths being defined in the second direction (lateral direction in FIG. 1F) along the front surface of the semiconductor part. I.e. Bhalla teaches the buried contact portion has a wider upper portion and a narrower lower portion. 
Bhalla does not explicitly disclose the first width being greater than the second width or the buried contact portion has a narrower upper portion and a wider lower portion.
However, Son teaches (e.g. FIG. 1) contact recess formed to include laterally projecting regions u that allows the contact area between the active region and the interconnect to be enlarge to reduce contact resistance (¶ 57). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Bhalla’s buried contact portion to include laterally projecting portions in contact with the p-type body, such that the width at the projecting portion is greater than the upper non projected portion as taught by Son. It would be obvious to incorporate an enlarged projecting portion in the Bhalla’s buried contact to increase contact surface so as to reduce contact resistance as taught by Son.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura as applied to claim 1 above, and further in view of West et al. US 2019/0081147 A1 (West).
In re claims 6 and 7, Ogura teaches (e.g. FIG. 8A) the buried contact portions 16 having rectilinear shape piercing into the semiconductor body. Ogura does not explicitly disclose the width of the buried contact portions 16 is different a different positions.
However, West discloses (e.g. FIG. 2) a device having buried contacts 30, wherein the shape of the contact varies in the depth direction. 

    PNG
    media_image7.png
    564
    699
    media_image7.png
    Greyscale

Such variation is inherent to the etching process performed to form the contact trenches as shown by West. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that Ogura’s buried contacts 16 are formed by an etching process that would produce contacts with a shape that has varying width along the depth direction as taught by West. Furthermore, such shape would also beneficially enlarge the contact surface between the buried contact and the semiconductor body to reduce contact resistance. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Furthermore, the buried contact portions 30 each include first and second positions X,Y arranged in a first direction from the first (bottom) electrode toward the second (top) electrode, the first position X being provided between the second position Y and the first (bottom) electrode; and the buried contact portions 30 each have a first width at the first position X and a second width at the second position Y, the first and second widths being defined in the second direction along the front surface of the semiconductor part, the first width (at X) being less than the second width (at Y) as recited in claim 7.


Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive. 
Applicant argues Ogura does not teach plural buried contact portions arranged in line between a third and fourth electrodes (Remark, pages 15-16).
This is not persuasive because Ogura teaches a plurality of trench electrodes 12, one of which (e.g. a leftmost one) teaches the third electrode, and another one (e.g. a rightmost one) teaches the fourth electrode. As such, there exist a plurality of buried contact portions 16 that are arranged in line (laterally in FIG. 8A) between the leftmost (third) electrode 12 and the rightmost (fourth) electrode 12. 

Applicant’s other arguments with respect to Bhalla, Nakano and Werber have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, Nakada is now relied upon for teaching the amended limitations as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2006/0226475 A1 (FIGs. 3-4, 8) teaches trench contacts 11 arranged in line between trench gates 7.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815